Case 2:16-cv-06599-JGB-E Document 106-8 Filed 10/05/20 Page 1 of 11 Page ID #:1974




                            Exhibit G
Case 2:16-cv-06599-JGB-E Document 106-8 Filed 10/05/20 Page 2 of 11 Page ID #:1975


    From:           Michael Manning
    To:             Diana X. Lopez; Brad Leimkuhler; Greg Hurley; Michael Chilleen
    Cc:             Joe Manning; Tristan Jankowski; Disability Rights; Stacy Dominguez; Eve Hill; Jessie Weber; Greg Care
    Subject:        RE: Robles V Dominos Pizza Case No: 2:16-cv-06599-JGB-FFM
    Date:           Friday, September 11, 2020 2:49:15 PM


   Hello Brad,

   Please be advised that Mr. Robles is available to be deposed on 9/21/20 with a 9 am PST start time.

   Thanks


   From: Diana X. Lopez <dianal@manninglawoffice.com>
   Sent: Wednesday, September 9, 2020 6:01 PM
   To: Brad Leimkuhler <BLeimkuhler@sheppardmullin.com>; Michael Manning
   <mike@manninglawoffice.com>; Greg Hurley <GHurley@sheppardmullin.com>; Michael Chilleen
   <MChilleen@sheppardmullin.com>
   Cc: Joe Manning <jmanning@manninglawoffice.com>; Tristan Jankowski
   <tristanj@manninglawoffice.com>; Disability Rights <disabilityrights@manninglawoffice.com>; Stacy
   Dominguez <SDominguez@sheppardmullin.com>
   Subject: RE: Robles V Dominos Pizza Case No: 2:16-cv-06599-JGB-FFM

   Counsel,

   Attached please find correspondence also mailed out via USPS mail today.

   Thank you,




   Diana P. Lopez
   Operations Manager

   20062 S.W. Birch St., Suite 200 • Newport Beach, CA 92660
   Tel: Office (949) 200-8755 • Fax: (866) 843-8308
   dianal@manninglawoffice.com
   www.ManningLawAPC.com

   PLEASE NOTE: (1) This E-mail (including attachments) is covered by the Electronic
   Communications Privacy Act, 18 USC Sections 2510-2521, is privileged, confidential and
Case 2:16-cv-06599-JGB-E Document 106-8 Filed 10/05/20 Page 3 of 11 Page ID #:1976


   protected from disclosure. If you have received this e-mail in error or are not the intended
   recipient, you may not use, copy or disclose this message or any information contained in or
   with it to anyone. Should this occur, please notify the sender by reply e-mail and delete the
   message in its entirety. The sender does not intend to waive and does not waive any
   privilege(s) or the confidentiality of the message(s) and/or attachment(s); (2) You do not
   become a client of Manning Law, APC or any of its attorneys unless you enter into a written
   agreement signed by you and Manning Law, APC. The agreement must also spell out the
   scope of the work that is to be done. Simply sending an inquiry by mail, telephone, fax, or
   email does not establish an attorney-client relationship with either Manning Law, APC or any
   of its attorneys. Thank you.

   From: Brad Leimkuhler <BLeimkuhler@sheppardmullin.com>
   Sent: Monday, August 24, 2020 10:50 PM
   To: Greg Care <gpc@browngold.com>; Michael Manning <mike@manninglawoffice.com>; Diana X.
   Lopez <dianal@manninglawoffice.com>; Greg Hurley <GHurley@sheppardmullin.com>; Michael
   Chilleen <MChilleen@sheppardmullin.com>
   Cc: Joe Manning <jmanning@manninglawoffice.com>; Tristan Jankowski
   <tristanj@manninglawoffice.com>; Jessie Weber <JWeber@browngold.com>; Disability Rights
   <disabilityrights@manninglawoffice.com>; Stacy Dominguez <SDominguez@sheppardmullin.com>;
   Eve Hill <EHill@browngold.com>
   Subject: RE: Robles V Dominos Pizza Case No: 2:16-cv-06599-JGB-FFM

   Greg-
   Following up on our call from last week, we will supplement all of the responses we discussed. We
   will aim to provide those to you by September 8. Thanks.

   Regards,
   -Brad


   Bradley J. Leimkuhler
   +1 714-424-8288 | direct
   BLeimkuhler@sheppardmullin.com | Bio


   SheppardMullin
   650 Town Center Drive, 10th Floor
   Costa Mesa, CA 92626-1993
   +1 714-513-5100 | main
   www.sheppardmullin.com | LinkedIn | Twitter


   From: Greg Care <gpc@browngold.com>
   Sent: Monday, August 17, 2020 5:55 PM
   To: Brad Leimkuhler <BLeimkuhler@sheppardmullin.com>; Michael Manning
   <mike@manninglawoffice.com>; Diana X. Lopez <dianal@manninglawoffice.com>; Greg Hurley
   <GHurley@sheppardmullin.com>; Michael Chilleen <MChilleen@sheppardmullin.com>
   Cc: Joe Manning <jmanning@manninglawoffice.com>; Tristan Jankowski
   <tristanj@manninglawoffice.com>; Jessie Weber <JWeber@browngold.com>; Disability Rights
Case 2:16-cv-06599-JGB-E Document 106-8 Filed 10/05/20 Page 4 of 11 Page ID #:1977


   <disabilityrights@manninglawoffice.com>; Stacy Dominguez <SDominguez@sheppardmullin.com>;
   Eve Hill <EHill@browngold.com>
   Subject: RE: Robles V Dominos Pizza Case No: 2:16-cv-06599-JGB-FFM

   Good. I will call you on the direct line in your signature block (714-424-8288) then, unless you want
   me to use a different number.

   Thanks,
   Greg

   Gregory Care
   Attorney


   BROWN GOLDSTEIN LEVY
   120 E. Baltimore Street, Suite 1700
   Baltimore, MD 21202
   Tel.:     410.962.1030 x1316
   Fax:     410.385.0869
   Email: gpc@browngold.com


   About Brown, Goldstein & Levy, LLP
   Brown, Goldstein & Levy, based in Baltimore, Maryland, handles both civil and criminal litigation and has active practices in many other
   area of the law, including family law, disability rights, and health care. For more information, visit www.browngold.com.

   Please note that this Firm uses an e-mail filter that may affect receipt of certain e-mails. If you believe that we have not received your
   message, please call to confirm receipt of any present and future e-mails.

   CONFIDENTIALITY: This email and any attachments are confidential, except where the e-mail states it can be disclosed; It may also be
   privileged. If received in error, please do not disclose the contents to anyone, but notify the sender by return e-mail and delete this e-
   mail (and any attachments) from your system. Thank you.


   From: Brad Leimkuhler <BLeimkuhler@sheppardmullin.com>
   Sent: Monday, August 17, 2020 6:42 PM
   To: Greg Care <gpc@browngold.com>; Michael Manning <mike@manninglawoffice.com>; Diana X.
   Lopez <dianal@manninglawoffice.com>; Greg Hurley <GHurley@sheppardmullin.com>; Michael
   Chilleen <MChilleen@sheppardmullin.com>
   Cc: Joe Manning <jmanning@manninglawoffice.com>; Tristan Jankowski
   <tristanj@manninglawoffice.com>; Jessie Weber <JWeber@browngold.com>; Disability Rights
   <disabilityrights@manninglawoffice.com>; Stacy Dominguez <SDominguez@sheppardmullin.com>;
   Eve Hill <EHill@browngold.com>
   Subject: RE: Robles V Dominos Pizza Case No: 2:16-cv-06599-JGB-FFM


      SECURITY ALERT: This email is from an external source.

   Let’s do 8/19 at 10:30 a.m. Pacific. Thanks.

   Bradley J. Leimkuhler
   +1 714-424-8288 | direct
Case 2:16-cv-06599-JGB-E Document 106-8 Filed 10/05/20 Page 5 of 11 Page ID #:1978


   BLeimkuhler@sheppardmullin.com | Bio


   SheppardMullin
   650 Town Center Drive, 10th Floor
   Costa Mesa, CA 92626-1993
   +1 714-513-5100 | main
   www.sheppardmullin.com | LinkedIn | Twitter


   From: Greg Care <gpc@browngold.com>
   Sent: Monday, August 17, 2020 9:29 AM
   To: Michael Manning <mike@manninglawoffice.com>; Brad Leimkuhler
   <BLeimkuhler@sheppardmullin.com>; Diana X. Lopez <dianal@manninglawoffice.com>; Greg Hurley
   <GHurley@sheppardmullin.com>; Michael Chilleen <MChilleen@sheppardmullin.com>
   Cc: Joe Manning <jmanning@manninglawoffice.com>; Tristan Jankowski
   <tristanj@manninglawoffice.com>; Jessie Weber <JWeber@browngold.com>; Disability Rights
   <disabilityrights@manninglawoffice.com>; Stacy Dominguez <SDominguez@sheppardmullin.com>;
   Eve Hill <EHill@browngold.com>
   Subject: RE: Robles V Dominos Pizza Case No: 2:16-cv-06599-JGB-FFM

   Brad:

   Please let me know when you are available this week during one of the following dates/times to
   discuss Eve Hill’s July 28, 2020 letter:

            8/18: 9-10:30am PT, 11am-2pm PT
            8/19: 10:30am-2pm PT

   Thanks,
   Greg

   Gregory Care
   Attorney


   BROWN GOLDSTEIN LEVY
   120 E. Baltimore Street, Suite 1700
   Baltimore, MD 21202
   Tel.:     410.962.1030 x1316
   Fax:     410.385.0869
   Email: gpc@browngold.com


   About Brown, Goldstein & Levy, LLP
   Brown, Goldstein & Levy, based in Baltimore, Maryland, handles both civil and criminal litigation and has active practices in many other
   area of the law, including family law, disability rights, and health care. For more information, visit www.browngold.com.

   Please note that this Firm uses an e-mail filter that may affect receipt of certain e-mails. If you believe that we have not received your
   message, please call to confirm receipt of any present and future e-mails.

   CONFIDENTIALITY: This email and any attachments are confidential, except where the e-mail states it can be disclosed; It may also be
   privileged. If received in error, please do not disclose the contents to anyone, but notify the sender by return e-mail and delete this e-
Case 2:16-cv-06599-JGB-E Document 106-8 Filed 10/05/20 Page 6 of 11 Page ID #:1979


   mail (and any attachments) from your system. Thank you.


   From: Michael Manning <mike@manninglawoffice.com>
   Sent: Friday, August 7, 2020 2:02 PM
   To: Brad Leimkuhler <BLeimkuhler@sheppardmullin.com>; Diana X. Lopez
   <dianal@manninglawoffice.com>; Greg Hurley <GHurley@sheppardmullin.com>; Michael Chilleen
   <MChilleen@sheppardmullin.com>
   Cc: Joe Manning <jmanning@manninglawoffice.com>; Tristan Jankowski
   <tristanj@manninglawoffice.com>; Jessie Weber <JWeber@browngold.com>; Disability Rights
   <disabilityrights@manninglawoffice.com>; Stacy Dominguez <SDominguez@sheppardmullin.com>;
   Eve Hill <EHill@browngold.com>; Greg Care <gpc@browngold.com>
   Subject: RE: Robles V Dominos Pizza Case No: 2:16-cv-06599-JGB-FFM


      SECURITY ALERT: This email is from an external source.

   Hi Brad,

   Thanks for this. I’m cc’ing our co-counsel Greg Care and Eve Hill who had been inadvertently left off
   the chain. We’re not available to discuss today but will get back to you shortly regarding our
   availability for Tuesday.

   Thanks


   From: Brad Leimkuhler <BLeimkuhler@sheppardmullin.com>
   Sent: Friday, August 7, 2020 10:11 AM
   To: Diana X. Lopez <dianal@manninglawoffice.com>; Greg Hurley <GHurley@sheppardmullin.com>;
   Michael Chilleen <MChilleen@sheppardmullin.com>
   Cc: Michael Manning <mike@manninglawoffice.com>; Joe Manning
   <jmanning@manninglawoffice.com>; Tristan Jankowski <tristanj@manninglawoffice.com>;
   JWeber@browngold.com; Disability Rights <disabilityrights@manninglawoffice.com>; Stacy
   Dominguez <SDominguez@sheppardmullin.com>
   Subject: RE: Robles V Dominos Pizza Case No: 2:16-cv-06599-JGB-FFM

   Counsel,

   I wanted to write to set up a time to meet and confer on the issues raised in your below
   correspondence. I can do this afternoon after 2pm or I’m available anytime on Tuesday.

   Bradley J. Leimkuhler
   +1 714-424-8288 | direct
   BLeimkuhler@sheppardmullin.com | Bio


   SheppardMullin
   650 Town Center Drive, 10th Floor
   Costa Mesa, CA 92626-1993
   +1 714-513-5100 | main
Case 2:16-cv-06599-JGB-E Document 106-8 Filed 10/05/20 Page 7 of 11 Page ID #:1980


   www.sheppardmullin.com | LinkedIn | Twitter


   From: Brad Leimkuhler <BLeimkuhler@sheppardmullin.com>
   Sent: Thursday, July 30, 2020 11:12 AM
   To: Diana X. Lopez <dianal@manninglawoffice.com>; Greg Hurley <GHurley@sheppardmullin.com>;
   Michael Chilleen <MChilleen@sheppardmullin.com>
   Cc: Michael Manning <mike@manninglawoffice.com>; Joe Manning
   <jmanning@manninglawoffice.com>; Tristan Jankowski <tristanj@manninglawoffice.com>;
   JWeber@browngold.com; Disability Rights <disabilityrights@manninglawoffice.com>
   Subject: RE: Robles V Dominos Pizza Case No: 2:16-cv-06599-JGB-FFM

   Counsel-

   We are out of the office until Aug 4. We will work a response to this as soon as we return. Thanks.

   Regards,
   -Brad

   Bradley J. Leimkuhler
   +1 714-424-8288 | direct
   BLeimkuhler@sheppardmullin.com | Bio


   SheppardMullin
   650 Town Center Drive, 10th Floor
   Costa Mesa, CA 92626-1993
   +1 714-513-5100 | main
   www.sheppardmullin.com | LinkedIn | Twitter


   From: Diana X. Lopez <dianal@manninglawoffice.com>
   Sent: Tuesday, July 28, 2020 4:35 PM
   To: Greg Hurley <GHurley@sheppardmullin.com>; Brad Leimkuhler
   <BLeimkuhler@sheppardmullin.com>; Michael Chilleen <MChilleen@sheppardmullin.com>
   Cc: Michael Manning <mike@manninglawoffice.com>; Joe Manning
   <jmanning@manninglawoffice.com>; Tristan Jankowski <tristanj@manninglawoffice.com>;
   JWeber@browngold.com; Disability Rights <disabilityrights@manninglawoffice.com>
   Subject: Robles V Dominos Pizza Case No: 2:16-cv-06599-JGB-FFM

   Counsel,

   Attached please find correspondence also being sent via US Mail today.

   Thank you,
Case 2:16-cv-06599-JGB-E Document 106-8 Filed 10/05/20 Page 8 of 11 Page ID #:1981




   Diana P. Lopez
   Operations Manager

   20062 S.W. Birch St., Suite 200 • Newport Beach, CA 92660
   Tel: Office (949) 200-8755 • Fax: (866) 843-8308
   dianal@manninglawoffice.com
   www.ManningLawAPC.com

   PLEASE NOTE: (1) This E-mail (including attachments) is covered by the Electronic
   Communications Privacy Act, 18 USC Sections 2510-2521, is privileged, confidential and
   protected from disclosure. If you have received this e-mail in error or are not the intended
   recipient, you may not use, copy or disclose this message or any information contained in or
   with it to anyone. Should this occur, please notify the sender by reply e-mail and delete the
   message in its entirety. The sender does not intend to waive and does not waive any
   privilege(s) or the confidentiality of the message(s) and/or attachment(s); (2) You do not
   become a client of Manning Law, APC or any of its attorneys unless you enter into a written
   agreement signed by you and Manning Law, APC. The agreement must also spell out the
   scope of the work that is to be done. Simply sending an inquiry by mail, telephone, fax, or
   email does not establish an attorney-client relationship with either Manning Law, APC or any
   of its attorneys. Thank you.

   Attention: This message is sent by a law firm and may contain information that is privileged or
   confidential. If you received this transmission in error, please notify the sender by reply e-mail and
   delete the message and any attachments.
Case 2:16-cv-06599-JGB-E Document 106-8 Filed 10/05/20 Page 9 of 11 Page ID #:1982
Case 2:16-cv-06599-JGB-E Document 106-8 Filed 10/05/20 Page 10 of 11 Page ID
                                  #:1983
Case 2:16-cv-06599-JGB-E Document 106-8 Filed 10/05/20 Page 11 of 11 Page ID
                                  #:1984
